DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, 7, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 6, and 12 each recite that the information related to the acquired arithmetic average dispersion is a width of a confidence interval of the physiological signal waveform “at which it can be determined that the arithmetic average dispersion is sufficient”. The quoted phrase of that limitation renders the claims indefinite. As best understood by the Specification, the threshold is based on a width of a confidence interval at which it can be determined that the arithmetic average dispersion is sufficient. The information related to the acquired arithmetic average dispersion, which is determined by the controller after having acquired N physiological signals, varies, and is not tied to a width of a confidence interval of the physiological signal waveform at which it can be determined that the arithmetic average dispersion is sufficient. For this examination, the limitation in the claim is being interpreted as “wherein the information related to the acquired arithmetic average dispersion is a width of a confidence interval of the physiological signal waveform”. Claim 11, a physiological information measurement apparatus, is dependent on claim 8, a non-transitory computer readable medium.  As such, the phrase “The physiological information measurement apparatus” in the preamble of claim 11 lacks proper antecedent basis. Claim 11 also recites the phrase “for identifying the arithmetic averaging”. As neither of claims 8 or 11 previously recite “identifying the arithmetic averaging”, this phrase lacks proper antecedent basis. For this examination, the phrase is being interpreted as “for producing the arithmetically averaged physiological signal waveform”. Claims 3, 7, and 9 are rejected due to their dependence on claims 2, 6, and 11, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo’775 (US Pub No. 2017/0245775 – previously cited) in view of Mitchell’162 (USPN 6,331,162 – previously cited).
Regarding claims 1 and 5, Figure 1 of Hyodo’775 teaches a physiological information measurement apparatus comprising: a stimulus section configured to provide stimulus to a living body of a subject (designated as “STIMULATION”, sections [0015-0016]); a sensor configured to acquire physiological signals from the living body of the subject (Figure 1, sensor 11, section [0016]); a controller configured to: output a control signal to the stimulus section according to a configuration input value (section [0016] – any stimulation generator disposed in the physiological information measurement apparatus would inherently require a control signal controlled by a configuration input value); produce a physiological signal waveform by continuing to average the physiological signals acquired from the sensor for N times (Figure 1, controller 12, section [0017], and Figure 2, steps S1-S4), determine whether the N times of averaging is sufficient based on a noise level (Figure 2, step S5, sections [0029-0034]), stop providing the stimulus and acquiring the physiological signals from the sensor in response to determining that the N times of averaging is sufficient (Figure 2, steps S6[Wingdings font/0xE0]S8, sections [0029-0034]); and a display configured to display the physiological signal waveform on a screen (Figure 1, display 13, and section [0017]).
Hyodo’775 discloses all of the elements of the current invention, as discussed above, except for the controller being configured to determine whether the N times of averaging is sufficient by comparing information related to an arithmetic average dispersion of the physiological signal waveform to a threshold, the arithmetic average dispersion being an index indicating a range in which the physiological signals are possible to occur. Hyodo’775 teaches determining that the number of times of averaging is sufficient when a first variance value meets a predetermined threshold criteria (Figure 2, steps S5[Wingdings font/0xE0]S8). Mitchell’162 teaches enhancing the reliability of measurements by morphologically screening waveforms. The morphological screening includes determining whether or not an averaged waveform signal has too much noise by checking to see if 20% or more of its waveform points fall outside of a confidence interval (col. 5, lines 27-46). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the controller of Hyodo’775 to be configured to additionally determine that the N times of averaging is sufficient by comparing information related to an arithmetic average dispersion (percentage of points outside of a confidence interval) of the physiological signal waveform to a threshold, as taught by Mitchell’162, as it would provide an additional means by which to determine whether or not the N times of averaging is sufficient before stopping the stimulation and physiological signal measurement.
Regarding claim 8, the physiological information measurement apparatus of Hyodo’775 in view of Mitchell’162 includes a non-transitory computer readable medium storing a physiological information measurement program that, when executed by a computer, causes the computer to execute the claimed process (see previously cited sections of Hyodo’775, and section [0058] of Hyodo’775).
Regarding claim 10, one of ordinary skill in the art would have realized that the physiological signals are electroencephalogram signals (sections [0002] and [0015] of Hyodo’775 – evoked potentials that appear in brain waves are determined from either electroencephalogram signals or electrocorticography signals). As Hyodo’775 is silent as to whether EEG or ECoG signals are acquired, it would have been obvious to one of ordinary skill in the art to try acquiring EEG signals or ECoG signals as it would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 11 as taught by Mitchell’162, the arithmetic average dispersion includes a confidence interval of the physiological signal waveforms.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo’775 in view of Mitchell’162, as applied to claims 1 and 11, further in view of Litvak et al.’719 (US Pub No. 2006/0276719 – previously cited).
Regarding claims 4 and 9, the physiological signal waveform is displayed in a common display area (section [0017] of Hyodo’775).
Hyodo’775 in view of Mitchell’162 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the display being configured to display the confidence interval and the physiological signal waveform in a common area. Figures 13A and 13B of Litvak et al.’719 teach displaying a confidence interval (200) and a physiological signal waveform (196/199) in a common area in order to assist in identifying a neural recording signal that includes an evoked neural response signal (sections [0086-0088]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the display of Hyodo’775 in view of Mitchell’162 to be configured to display a confidence interval along with the physiological signal waveform, as taught by Litvak et al.’719, as it would assist in identifying evoked potentials in the averaged physiological signal waveform. It is noted that a confidence interval includes numerical information.

Response to Arguments
Applicant’s amendments to the independent claims have overcome the previously applied 35 U.S.C. 101 rejection of the claims. Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because they do not apply to the combination of references being used in the current Office action.

Response to Arguments
Applicant's arguments filed 03 February 2022 have been fully considered and they are not entirely persuasive. While Applicant’s amendments have overcome the previous 112(b) rejections of certain claims, as discussed in paragraph 3 above, the amendments have warranted new 112(b) rejections. Regarding the rejections of the claims under 35 U.S.C. 103, Applicant argues that Hyodo does not disclose comparing information relating to the acquired arithmetic average dispersion of the physiological signal waveform with a threshold to determine whether the N times of averaging is sufficient. The Examiner agrees with this argument. Applicant then argues that the criterion taught by Mitchell for excluding waveforms contaminated by artifacts does not amount to a determination of whether the N times of averaging is sufficient. This argument is not persuasive as Applicant is arguing the Mitchell reference individually, not the combination of Hyodo as modified by Mitchell. Hyodo teaches determining whether N times of averaging is sufficient. Hyodo rejects signal waveforms contaminated by artifact in order to determine whether the N times of averaging is sufficient. Mitchell provides a teaching by which rejecting signal waveforms contaminated by artifact includes comparing information (percentage of points outside of a range) related to an acquired arithmetic average dispersion (a confidence interval/the range) of a physiological signal with a threshold (20%). In combination, Hyodo in view of Mitchell teaches determining whether the N times of averaging is sufficient, wherein the determination includes comparing information related to the acquired arithmetic average dispersion of a physiological signal waveform with a threshold. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s assertion that a percentage of the waveform points that fall outside the confidence interval is not an arithmetic average dispersion, the Examiner notes that the confidence interval is the arithmetic average dispersion, and the percentage of waveform points falling outside of the confidence interval is the information related to the arithmetic average dispersion.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, a controller or a computer configured to determine whether N times of averaging physiological signals is sufficient by comparing a width of a confidence interval of an averaged physiological signal waveform to a threshold, in combination with the other claimed elements.
Claims 2, 3, 6, 7, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791